DETAILED ACTION
This Office action for U.S. Patent Application No. 17/253,600 is responsive to the Request for Continued Examination filed 6 January 2022.
Claims 1 and 3–15 are pending.
In the Final Rejection of 6 October 2021, claims 1–4, 6–12, 14, and 15 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application No. 2017/0034520 A1 (“Rosewarne”) in view of U.S. Patent Application Publication No. 2017/0125063 A1 (“Atkins”).  Claim 5 was rejected under 35 U.S.C. § 103 as obvious over Rosewarne in view of Atkins and in view of G. Krawczyk, M. Goesele, & H.P. Seidel, “Photometric Calibration of High Dynamic Range Cameras”, Max-Planck-Institut für Informatik (May 2005) (“Krawczyk”).  Claim 13 was rejected under 35 U.S.C. § 103 as obvious over Rosewarne in view of Atkins and in view of U.S. Patent Application Publication No. 2014/0029675 A1 (“Su”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 6 January 2022 has been entered.

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  The previous response in the 7 January 2022 Advisory Action to the outstanding arguments is restated and incorporated by reference.  Specifically with respect to the amendment reciting that mapping is performed after transforming, upon further consideration, this amendment is not sufficient to overcome a finding of obviousness in view of Rosewarne.  While Rosewarne and the claimed invention perform the claimed steps of tone mapping and transforming in different orders, it has been held that changing the order of performing prior art steps in a prior art method, absent any proof of any new and unexpected results, is considered obvious.  In re Burhans, 154 F.2d 690, 692 (C.C.P.A. 1946); see also M.P.E.P. § 2144.04(IV)(C) (Burhans cited as good law as example of Office guidance that a change in sequence of adding ingredients to make a product is generally obvious).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6–12, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0034520 A1 (“Rosewarne”) in view of U.S. Patent Application Publication No. 2017/0125063 A1 (“Atkins”), both of which were cited in the 2 March 2021 Information Disclosure Statement and were listed as ‘A’ references in the International Search Report for International Application PCT/US2019/37066.  Atkins has a common assignee Dolby Laboratories Licensing Corporation and common inventor Robin Atkins as the present invention.  However, Atkins was published on 4 May 2017, more than one year before the earliest priority filing date of 18 June 2018 for the present application, and so Atkins qualifies as prior art under 35 U.S.C. § 102(a)(1) and no exceptions under 35 U.S.C. § 102(b)(1) are applicable.
Rosewarne, directed to a video codec for selected viewing conditions, teaches with respect to claim 1, a method comprising:
receiving an image captured by a camera (¶¶ 0046–48, receiving image 122 captured by HDR sensor 112),
the image including a first plurality of image data representing pixels in the image (¶ 0002, operation on digital video signals);
determining an estimated ambient light level of the image based on the first plurality of image data (¶ 0048, determining light levels within image),
wherein the estimated ambient light level is determined by scaling pixel values from a sensor in the camera (id., tone mapping) using a function that includes a camera specific parameter and exposure parameters used on the camera when the image was captured to obtain one or more absolute scene light levels (¶ 0047, operation on HDR video that uses a plurality of distinct exposure settings), . . .
computing an optical-optical transfer function, OOTF, based on the estimated ambient light level (id., OETF; ¶ 0055, OETF is a component of OOTF);
transforming image data derived from the first plurality of image data by correcting the image data derived from the first plurality of image data using the OOTF (¶ 0047, OETF)
the transforming configured to preserve an apparent contrast of the image under the estimated ambient light level in a viewing environment when the image is displayed in the viewing environment (¶ 0055, OOTF is configured “to preserve the perceived contrast between the capture environment and the viewing environment”),
mapping, through a tone mapping function configured for a target display (Rosewarne ¶¶ 0048–49, tone mapping for various standardized displays and viewing conditions),
image data derived from the first plurality of image data to map the image for display on the target display (id.),
the tone mapping function configured based on the gamut and luminance parameters of the target display (¶ 0049, colour space).
The claimed invention differs from Rosewarne in that in the claimed invention, the tone mapping is performed after the transforming, while in Rosewarne, the tone mapping is performed on the encoder side before encoding.  Rosewarne Figure 5.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Rosewarne system to rearrange the steps of tone mapping and OOTF encoding and decoding, by performing tone mapping after decoding instead of before encoding as taught by Rosewarne, since it has been held when a prior art method discloses an order of steps, “in the absence of any proof in the record that the [claimed] order of performing the steps produces any new and unexpected results” in view of the prior art order of the steps, the claimed order is obvious.  In re Burhans, 154 F.2d 690 (C.C.P.A. 1946).
The claimed invention further differs from Rosewarne in that the claimed invention gives more specific details on the parameters used to estimate the ambient light level than the use of HDR parameters in Rosewarne.  However, Atkins, directed to a system for generating video metadata, teaches with respect to claim 1:
the exposure parameters including an aperture setting, an exposure time setting[,] and a sensor sensitivity (¶ 0039, camera metadata generated and embedded in video data includes aperture, shutter speed, and sensitivity)
and wherein the camera specific parameter is derived from a camera calibration (id., “Camera metadata 225A may be generated based on the camera settings and video frame capture environment”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Rosewarne system to use a variety of camera and environmental metadata to estimate ambient light level, in order to increase stability by applying the metadata consistently across a scene (¶¶ 0003–05).

Regarding claim 3, Rosewarne in view of Atkins teaches the method of claim 2,
wherein transforming corrects the image data derived from the first plurality of image data before the mapping through the tone mapping function such that the tone mapping function operates on data derived from the transforming (Rosewarne ¶ 0048, tone mapping dependent on ambient light level at capture environment)
and wherein the tone mapping function compresses a dynamic range of the image to match the gamut and luminance parameters of the target display (¶ 0049, colour space for display and viewing conditions).

Regarding claim 4, Rosewarne in view of Atkins teaches the method of claim 1
wherein the estimated ambient light level is saved as metadata with image data of the image (Rosewarne ¶ 0048, light level codewords included with tone map in image),
and wherein the tone mapping is performed on pixel values scaled to absolute scene light levels (¶ 0018, “forming a tone-map model to map the ambient capture light level obtained from a light sensor of the capture device to absolute luminance levels)
and wherein the camera specific parameter is a constant value derived empirically from the camera calibration (Atkins ¶ 0039, camera parameter, e.g., aperture).

Regarding claim 6, Rosewarne in view of Atkins teaches the method of claim 1
wherein the OOTF corrects the image data based on a difference between the estimated ambient light and a predetermined or dynamically measured ambient light of the viewing environment (Rosewarne ¶ 0056, display panel adaptation based on large difference between ambient viewing conditions detected from light level sensor 163 and incoming ambient viewing parameter)
and wherein the OOTF corrects the image data when the camera was set in an automatic exposure mode (¶ 0057, option for automatic brightness and contrast controls)
but the image is displayed, without the OOTF correction, on the target display in the viewing environment when the camera was set with a manual exposure adjustment (id., option for manual user adjustment or calibration of display device).

Regarding claim 7, Rosewarne in view of Atkins teaches the method of claim 6
wherein the dynamically measured ambient light of the viewing environment is measured by an ambient light sensor that is integrated into the target display (Rosewarne ¶ 0056, light level sensor 163)
so that the OOTF is dynamically controlled by the output of the ambient light sensor (id., adaptation).

Regarding claim 8, Rosewarne in view of Atkins teaches the method of claim 1
wherein the OOTF corrects the image data when the camera was used in automatic exposure mode (Rosewarne ¶ 0057, option for automatic brightness and contrast controls)
but the image is displayed, without the OOTF correction, on the target display in the viewing environment when the camera was set with a manual exposure adjustment (id., option for manual user adjustment or calibration of display device);
and wherein the camera is one of: . . . 
a device with a lens that focuses the image onto the sensor (Atkins ¶ 0039, existence of lens parameter implies camera has lens),
a storage device (Fig. 1, program memory 107 in video capture subsystem 102)
and a control system coupled to the sensor and the storage device (id., processor 106).

Regarding claim 9, Rosewarne in view of Atkins teaches the method of claim 1 further comprising:
estimating a white point of the image using the absolute light levels (Rosewarne ¶ 0049, determine white point as a viewing condition parameter)
and applying a chromatic adapting transform to convert the image to a reference adapting white point (id., selectable viewing condition with specific white point for setting tone mapping).

Regarding claim 10, Rosewarne in view of Atkins teaches the method of claim 1
wherein the OOTF preserves the apparent contrast (Rosewarne ¶ 0111, compensating for brightness in general) by adjusting image data in relatively dark regions of the image to reduce contrast in the relatively dark regions of the image to reduce contrast in the relatively dark regions when the estimated ambient light level has a higher luminance than the luminance of the viewing environment (¶¶ 0087–90, adjusting tone map floor to reference black level for viewing in bright environment)
and the OOTF preserves the apparent contrast by adjusting image data in relatively dark regions of the image when the ambient light level has a lower luminance than the luminance of the viewing environment (id., adjusting tone map ceiling to reference white level for viewing in dark environment).

Regarding claim 11, Rosewarne in view of Atkins teaches the method of claim 1
wherein the metadata is used to compensate flare in the image (Rosewarne ¶ 0094, over-exposure mitigation),
where the flare compensation is a function of a value representing the estimated ambient light level (id., use of ambient light level meter).

Regarding claim 12, Rosewarne in view of Atkins teaches the method of claim 1 wherein the tone mapping function includes local tone mapping in one or more regions of the image (¶ 0055, adjust local backlighting),
and the local tone mapping is used during mapping to create a standard dynamic range, SDR, image from the image (¶ 0093, “the tone-map model 510 produces a tone-map 128 that maps samples from the HDR imaging sensor 112 into an SDR range”)
and wherein the metadata is saved with the SDR image for use in reconstructing a high dynamic range, HDR, image via inverse mapping (id., reproducing HDR image from parameters).

Regarding claim 14, Rosewarne in view of Atkins teaches an apparatus comprising a processing system and memory (Rosewarne ¶ 0061, computer embodiment)
and configured to perform the method in claim 1 (claim 1 rejection supra).

Regarding claim 15, Rosewarne in view of Atkins teaches a non-transitory machine-readable storage storing executable program instructions (Rosewarne ¶ 0027, implementation non-transitory computer readable storage medium) which when executed by a machine cause the machine to perform the method of claim 1 (claim 1 rejection supra).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosewarne in view of Atkins as applied to claim 1 above, and further in view of G. Krawczyk, M. Goesele, & H.P. Seidel, “Photometric Calibration of High Dynamic Range Cameras”, Max-Plank-Institut für Informatik (May 2005) (“Krawczyk”).
Claim 5 is directed to calibrating a camera.  Rosewarne discloses calibrating a display device, but not the camera.  However, Krawczyk, directed to HDR camera calibration, teaches with respect to claim 5, the method of claim 1 wherein the camera calibration comprises:
capturing images of a test target (Fig. 2) at different exposure settings (§ 4, twelve exposure times)
and measuring the luminance of the test target (§ 4.3, converting camera output values into relative luminance values)
and solving for a value of the constant value that best fits a function that includes the camera specific parameter and the exposure parameters (§ 4.4, term b in best-fit function)
and wherein the camera specific parameter is derived from the camera calibration of the camera and then stored for use in similar cameras having the same sensor design as the camera (id., use of specific functions for different camera types)
and wherein the estimated ambient light levels is derived from one of:
an ambient light sensor reading (§ 1, comparing absolute luminance values from calibrated cameras with measurements performed with a luminance meter);
an exposure sensor reading (id.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to calibrate the Rosewarne camera using the Krawczyk method to reduce error.  Krawczyk §§ 5–6.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Rosewarne in view of Atkins as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2014/0029675 A1 (“Su”).  Su has a common assignee Dolby Laboratories Licensing Corporation as the present invention.  However, Su was published on 30 January 2014, more than one year before the earliest priority filing date of 18 June 2018 for the present application, and so Atkins qualifies as prior art under 35 U.S.C. § 102(a)(1) and no exceptions under 35 U.S.C. 102(b)(1) are applicable.
Regarding claim 13, Rosewarne in view of Atkins and Su teaches the method of claim 12 wherein the metadata is used to calculate multivariate, multiple regression, MMR, coefficients for inverse mapping form the SDR image to the HDR image (Su ¶ 0022, “methods that allow an encoder to approximate the VDR image in terms of the SDR image and a multivariate multi-regression (MMR) predictor”)
and wherein the metadata is adjusted by the tone mapping to an intermediate set of metadata to guide downstream processing of a tone mapped image (¶ 0028, creating tone mapping metadata ordinary component of HDR encoding; ¶¶ 0031–32, creating VDR image by predicting from SDR image using MMR).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Su MMR predictor to construct the HDR images in Rosewarne, with the reasonable expectation of success in attaining the predictable result of an HDR image corresponding to the SDR image due to the close correlation between the two images exploited by the MMR prediction (Su ¶ 0032).  M.P.E.P. § 2143(I)(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0279710 A1
US 2016/0360214 A1
US 2020/0074959 A1
US 2018/0089811 A1
WO 2016/147625 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487